DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the Applicant’s Argument filed on 5/18/2022.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Objection to the Drawings
Applicant’s Response:
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5). 
In response to these objections, Applicant submits that the objections are moot in view of the amendments to the drawings and specification.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 5/18/22, with respect to the drawings have been fully considered and are persuasive.  The objection of 3/17/22 has been withdrawn. 



Claim Objections 
Applicant’s Response:
	Claims 1, 18 and 19 were objected to due to the noted informalities. 
The objection to the claims is moot in view of the claim amendments.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 5/18/22, with respect to claims 1 and 18-19 have been fully considered and are persuasive.  The objection of 3/17/22 has been withdrawn. 


Rejection of Claims under 35 USC 103
Applicant’s Response:
	In response to these rejections, Applicant submits that the cited references do not teach or suggest all of the limitations of claim 1. Specifically, Kitayama and Oka do not teach or suggest "once the processing reaches a first one of the transfer processing blocks during sequential execution of the processing blocks of the [[AP]] application software, the first [[AP]] application execution device transmits a coordination start message that is a message notifying of start of the coordination, to the second [[AP]] application execution device, and once the second [[AP]] application execution device receives the coordination start message, the second [[AP]] application execution device starts sequential execution from a processing block following the first transfer processing block."
As shown above, the cited paragraph does not teach or suggest anything about the second application execution device starting sequential execution from a processing block following the first transfer processing block once the second application execution device receives the coordination start message. In contrast to this feature of the claim, Oka merely discloses that its device sends a synchronization message to all the computing devices at the same time. Such a synchronization fails to indicate that the second application execution device starts sequential execution from a processing block following the first transfer processing block. Thus, the disclosures of Oka do not correspond to the above-described feature of claim 1. 
Therefore, claim 1 is patentable over the cited references.

Examiner’s Response:
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitations state
once the processing reaches a first one of the transfer processing blocks during sequential execution of the processing blocks of the application software, the first application execution device transmits a coordination start message that is a message notifying of start of the coordination, to the second application execution device, and once the second application execution device receives the coordination start message, the second application execution device starts sequential execution from a processing block following the first transfer processing block. (Claim 1)
In other words, while executing processing blocks, when a transfer block is encountered, a coordination message is sent to tell the second application to start processing. Kitayama et al. (US 20140379100 A1), hereinafter Kitayama, teaches a system in which executes processing blocks through different routes. A parallel branch node (Fig. 12 - 53 b) splits a route into two routes. “These two routes are supposed to be executed in parallel”. (¶ [0133]) Kitayama is silent as to how the routes are supposed to be executed in parallel. Oka et al. (US 20100121984 A1), hereinafter Oka, teaches the use a synchronization message for synchronizing computing processes on different computing devices. (¶ [0009]) Synchronization messages are used in parallel processing to coordinate systems. (¶ [0005]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oka’s synchronization message to coordinate Kitayama’s routes executed in parallel. The transfer block is Kitayama’s parallel branch node. Thus, the combination of Kitayama and Oka teaches language of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and further in view of Oka et al. (US 20100121984 A1).

As to claim 1, Kitayama et al. teaches an information processing system, comprising: a plurality of application execution devices that are information processing apparatuses provided in each of a plurality of hubs to execute application software that is software implementing a function of an application, wherein the application execution devices are communicably coupled to each other through a communication network (See ¶¶ [0067], [0071], Fig. 2, Teaches that FIG. 2 illustrates an exemplary system configuration according to the second embodiment The illustrated system includes a management server 100, which is linked to four execution servers 200, 200 a, 200 b, 200 c, . . . and managed servers 41, 41 a, . . . via a network 30. One execution server 200 a is linked to managed servers 42, 42 a, via another network 31. Another execution server 200 b is linked to managed servers 43, 43 a, via yet another network 32. Yet another execution server 200 c is linked to managed servers 44, 44 a, . . . via still another network 33. The management server 100 parses a process definition to identify which managed servers are to be manipulated and controls the execution of the defined workflow by assigning appropriate servers that are close to the managed servers in terms of network distance, taking into consideration the transmission rates of their links to the managed servers. The management server 100 may also sort the nodes in an automated flow into groups so as to execute operations on a group basis while avoiding long-distance communication as much as possible), 
each of the application execution devices stores common application software that executes the same processing blocks in the same order (See ¶¶ [0133], [0134] and Fig. 12 Teaches that At the parallel branch node 53 b, the automated flow 53 is then bifurcated into two routes. Each route includes a plurality of nodes representing a series of processing operations. Referring to the example of FIG. 12, one route executes nodes 53 c and 53 d, and the other route executes different nodes 53 e and 53 f. These two routes are supposed to be executed in parallel. When grouping nodes in this automated flow 53, the analyzing unit 140 consults information about node (n+1) to determine to which group node (n) belongs. Referring to the example of FIG. 12, there are two nodes 53 c and 53 e that are regarded as node (n+1). With the presence of two routes, the analyzing unit 140 traces each individual route by applying the same logic discussed above to form a group from successive manipulation components. For example, the analyzing unit 140 forms a group from nodes 53 c and 53 d when the latter node 53 d is found to share the same associated execution server with the former node 53 c. Similarly, the analyzing unit 140 forms another group from nodes 53 e and 53 f when the latter node 53 f is found to share the same associated execution server with the former node 53 e. Nodes 53c and 53d are labeled (n+1; n+2) the same as nodes 53e and 53f. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that these routes are the same but executed in different locations),
the application software includes transfer processing blocks that are processing blocks implementing processing to coordinate processing of the processing blocks executed by a first one of the application execution devices in a first one of the hubs with a second one of the application execution devices in a second one of the hubs (See ¶ [0198], [0133] and Fig. 22, Teaches that the illustrated automated flow 58 has a parallel branch node 58 b next to its start node 58 a. The automated flow 58 branches at the parallel branch node 58 b into two parallel routes, one containing nodes 58 d to 58 f and the other containing nodes 58 g to 58 i. The operations of these two routes are executed in parallel. The two routes then rejoin at a synchronization node 58 j before reaching the last node 58 k. The last node 58 k is followed by an end node 58 l. At the parallel branch node 53 b, the automated flow 53 is then bifurcated into two routes. Each route includes a plurality of nodes representing a series of processing operations. Referring to the example of FIG. 12, one route executes nodes 53 c and 53 d, and the other route executes different nodes 53 e and 53 f. These two routes are supposed to be executed in parallel).
However, it does not expressly teach once the processing reaches a first one of the transfer processing blocks during sequential execution of the processing blocks of the application software, the first application execution device transmits a coordination start message that is a message notifying of start of the coordination, to the second application execution device, and once the second application execution device receives the coordination start message, the second application execution device starts sequential execution from a processing block following the first transfer processing block.
Oka et al., from analogous art, teaches once the processing reaches a first one of the transfer processing blocks during sequential execution of the processing blocks of the application software, the first application execution device transmits a coordination start message that is a message notifying of start of the coordination, to the second application execution device, and once the second application execution device receives the coordination start message, the second application execution device starts sequential execution from a processing block following the first transfer processing block (See ¶ [0009], Teaches that sends a synchronization message for synchronizing computing processes on the computing devices, to all the computing devices at same timing via the switches that are directly connected to any of the computing devices by using a protocol for a general-purpose interconnect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oka et al.’s synchronization message to coordinate Kitayama et al.’s routes executed in parallel. The transfer block is Kitayama et al.’s parallel branch node, as cited above).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oka et al. into Kitayama et al. to maintain the synchronized state among the computers.
One of ordinary skill in the art would have been motivated because it allows one to maintain the synchronized state among the computers (See Oka et al. ¶ [0008]).

As to claim 15, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 1 above. Oka et al. further teaches wherein a data list that is information indicating data that can be used in each of the plurality of application execution devices is managed, and once the processing reaches the first one of the transfer processing blocks during the sequential execution of the processing blocks of the application software, the first application execution device selects the application execution device that can use data as the second application execution device based on the data list, the data being written in the first transfer processing block and corresponding to data designation information that is information designating data in the second hub (See ¶¶ [0100]-[0101], [0129], Teaches that the configuration data collection unit 110 populates the CMDB 120 with records of transmission rates, each of which corresponds to a particular managed server and indicates the transmission rates measured from its communication with the management server 100 and each execution server. In each such record, the configuration data collection unit 110 sorts the list of management server and execution servers in descending order of transmission rates. The configuration data collection unit 110 further measures transmission rates between the management server 100 and each execution server and enters the records into the CMDB 120. The process definitions include information about the order of execution of nodes in an automated flow. The analyzing unit 140 examines this information to extract nodes that can be executed successively by a single server, and puts them all into a single group). 
However, it does not expressly teach transmits the coordination start message that is the message notifying of start of the coordination, to the selected second application execution device, and once the second application execution device receives the coordination start message, the second application execution device starts the sequential execution from the processing block following the first transfer processing block.
Kitayama et al., from analogous art, teaches transmits the coordination start message that is the message notifying of start of the coordination, to the selected second application execution device, and once the second application execution device receives the coordination start message, the second application execution device starts the sequential execution from the processing block following the first transfer processing block (See ¶ [0009], Teaches that sends a synchronization message for synchronizing computing processes on the computing devices, to all the computing devices at same timing via the switches that are directly connected to any of the computing devices by using a protocol for a general-purpose interconnect).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oka et al. into the combination of Oka et al. and Kitayama et al. to maintain the synchronized state among the computers.
One of ordinary skill in the art would have been motivated because it allows one to maintain the synchronized state among the computers (See Oka et al. ¶ [0008]).

As to claim 16, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 15 above. Oka et al. further teaches wherein each of the application execution devices is communicably coupled with a database managing data used in the execution of the application software, and the application execution device accesses the database to verify whether it is possible to obtain data corresponding to the data designation information written in the application software that is deployed to the application execution device, and when it is possible to obtain the data, the data is managed in the data list. (See ¶¶ [0084]-[0085], [0086], Teaches that The illustrated management server 100 includes a configuration data collection unit 110, a configuration management database (CMDB) 120, a process definition storage unit 130, an analyzing unit 140, an execution control unit 150, and a flow execution unit 160. The configuration data collection unit 110 communicates with execution servers or managed servers to collect information about their total system configuration, which is referred to as “configuration data.” The configuration data collection unit 110 stores this configuration data in a CMDB 120. The CMDB 120 is a database configured to manage system configuration data. The analyzing unit 140 then calculates communication performance of each server that may be able to execute operations of a particular node group. The execution control unit 150 determines which servers to use for execution of operations, based on the data of communication performance calculated by the analyzing unit 140. The flow execution unit 160 executes the operation of a specified node in an automated flow when so commanded by the execution control unit 150). 

As to claim 19, Kitayama et al. teaches a method of controlling an information processing system that includes a plurality of application execution devices that are information processing apparatuses provided in each of a plurality of hubs to execute application software that is software implementing a function of an application, the application execution devices being communicably coupled to each other through a communication network (See ¶¶ [0067], [0071], Fig. 2, Teaches that FIG. 2 illustrates an exemplary system configuration according to the second embodiment The illustrated system includes a management server 100, which is linked to four execution servers 200, 200 a, 200 b, 200 c, . . . and managed servers 41, 41 a, . . . via a network 30. One execution server 200 a is linked to managed servers 42, 42 a, via another network 31. Another execution server 200 b is linked to managed servers 43, 43 a, via yet another network 32. Yet another execution server 200 c is linked to managed servers 44, 44 a, . . . via still another network 33. The management server 100 parses a process definition to identify which managed servers are to be manipulated and controls the execution of the defined workflow by assigning appropriate servers that are close to the managed servers in terms of network distance, taking into consideration the transmission rates of their links to the managed servers. The management server 100 may also sort the nodes in an automated flow into groups so as to execute operations on a group basis while avoiding long-distance communication as much as possible), 
comprising: storing common application software that executes the same processing blocks in the same order by each of the application execution devices (See ¶¶ [0133], [0134] and Fig. 12 Teaches that At the parallel branch node 53 b, the automated flow 53 is then bifurcated into two routes. Each route includes a plurality of nodes representing a series of processing operations. Referring to the example of FIG. 12, one route executes nodes 53 c and 53 d, and the other route executes different nodes 53 e and 53 f. These two routes are supposed to be executed in parallel. When grouping nodes in this automated flow 53, the analyzing unit 140 consults information about node (n+1) to determine to which group node (n) belongs. Referring to the example of FIG. 12, there are two nodes 53 c and 53 e that are regarded as node (n+1). With the presence of two routes, the analyzing unit 140 traces each individual route by applying the same logic discussed above to form a group from successive manipulation components. For example, the analyzing unit 140 forms a group from nodes 53 c and 53 d when the latter node 53 d is found to share the same associated execution server with the former node 53 c. Similarly, the analyzing unit 140 forms another group from nodes 53 e and 53 f when the latter node 53 f is found to share the same associated execution server with the former node 53 e. Nodes 53c and 53d are labeled (n+1; n+2) the same as nodes 53e and 53f. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that these routes are the same but executed in different locations);
including transfer processing blocks that are processing blocks implementing processing to coordinate processing of the processing blocks executed by a first one of the application execution devices in a first one of the hubs with a second one of the application execution devices in a second one of the hubs by the application software (See ¶ [0198], [0133] and Fig. 22, Teaches that the illustrated automated flow 58 has a parallel branch node 58 b next to its start node 58 a. The automated flow 58 branches at the parallel branch node 58 b into two parallel routes, one containing nodes 58 d to 58 f and the other containing nodes 58 g to 58 i. The operations of these two routes are executed in parallel. The two routes then rejoin at a synchronization node 58 j before reaching the last node 58 k. The last node 58 k is followed by an end node 58 l. At the parallel branch node 53 b, the automated flow 53 is then bifurcated into two routes. Each route includes a plurality of nodes representing a series of processing operations. Referring to the example of FIG. 12, one route executes nodes 53 c and 53 d, and the other route executes different nodes 53 e and 53 f. These two routes are supposed to be executed in parallel).
However, it does not expressly teach once the processing reaches a first one of the transfer processing blocks during sequential execution of the processing blocks of the application software, transmitting a coordination start message that is a message notifying of start of the coordination, to the second application execution device by the first application execution device; and once the second application execution device receives the coordination start message, starting sequential execution from a processing block following the first transfer processing block by the second application execution device.
Oka et al., from analogous art, teaches once the processing reaches a first one of the transfer processing blocks during sequential execution of the processing blocks of the application software, transmitting a coordination start message that is a message notifying of start of the coordination, to the second application execution device by the first application execution device; and once the second application execution device receives the coordination start message, starting sequential execution from a processing block following the first transfer processing block by the second application execution device (See ¶ [0009], Teaches that sends a synchronization message for synchronizing computing processes on the computing devices, to all the computing devices at same timing via the switches that are directly connected to any of the computing devices by using a protocol for a general-purpose interconnect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oka et al.’s synchronization message to coordinate Kitayama et al.’s routes executed in parallel. The transfer block is Kitayama et al.’s parallel branch node, as cited above).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oka et al. into Kitayama et al. to maintain the synchronized state among the computers.
One of ordinary skill in the art would have been motivated because it allows one to maintain the synchronized state among the computers (See Oka et al. ¶ [0008]).

As to claim 20, the combination of Oka et al. and Kitayama et al. teaches the method according to claim 19 above. Oka et al. further teaches comprising: managing a data list that is information indicating data that can be used in each of the plurality of application execution devices; by means of the first application execution device, once the processing reaches the first one of the transfer processing blocks during the sequential execution of the processing blocks of the application software, selecting the application execution device that can use data as the second application execution device based on the data list, the data being written in the first transfer processing block and corresponding to data designation information that is information designating data in the second hub (See ¶¶ [0122], [0133], Teaches that the analyzing unit 140 compares different active execution servers in the list obtained at step S122 in terms of the transmission rates of their links to a particular managed server. At the parallel branch node 53 b, the automated flow 53 is then bifurcated into two routes. Each route includes a plurality of nodes representing a series of processing operations. Referring to the example of FIG. 12, one route executes nodes 53 c and 53 d, and the other route executes different nodes 53 e and 53 f. These two routes are supposed to be executed in parallel.). 
However, it does not expressly teach transmitting the coordination start message that is the message notifying of start of the coordination, to the selected second application execution device; and, by means of the second application execution device, once the second application execution device receives the coordination start message, starting the sequential execution from the processing block following the first transfer processing block.
Kitayama et al., from analogous art, teaches transmitting the coordination start message that is the message notifying of start of the coordination, to the selected second application execution device; and, by means of the second application execution device, once the second application execution device receives the coordination start message, starting the sequential execution from the processing block following the first transfer processing block (See ¶ [0009], Teaches that sends a synchronization message for synchronizing computing processes on the computing devices, to all the computing devices at same timing via the switches that are directly connected to any of the computing devices by using a protocol for a general-purpose interconnect).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oka et al. into the combination of Oka et al. and Kitayama et al. to maintain the synchronized state among the computers.
One of ordinary skill in the art would have been motivated because it allows one to maintain the synchronized state among the computers (See Oka et al. ¶ [0008]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and further in view of YAMASAKI et al. (US 20140156735 A1).

As to claim 2, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the coordination start message includes an execution result until a processing block right before the first transfer processing block, and the second application execution device inputs the execution result to the processing block following the first transfer processing block.
YAMASAKI et al., from analogous art, teaches wherein the coordination start message includes an execution result until a processing block right before the first transfer processing block, and the second application execution device inputs the execution result to the processing block following the first transfer processing block (See ¶ [0124], Teaches that The terminal device 110 executes the first two processing operations #1 and #2 and then saves the current data in its stack and heap areas as a set of state data at checkpoint A. The terminal device 110 further sends the server device 130 a compressed version of the stored state data.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YAMASAKI et al. into the combination of Oka et al. and Kitayama et al. to delegate some of its processing tasks to another information processing apparatus (e.g., a server with a relatively high processing speed) in expectation that the latter apparatus will be able to provide the result faster than the former apparatus.
One of ordinary skill in the art would have been motivated because it allows one to delegate some of its processing tasks to another information processing apparatus (e.g., a server with a relatively high processing speed) in expectation that the latter apparatus will be able to provide the result faster than the former apparatus (See YAMASAKI et al. ¶ [0011]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and further in view of YAMASAKI et al. (US 20140156735 A1) and Lee (US 20150286495 A1).

As to claim 3, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein once the processing reaches the first one of the transfer processing blocks during the sequential execution of the processing blocks of the application software, the first application execution device transmits a coordination start message that is a message including an identifier of the first transfer processing block and notifying of start of the coordination, to the second application execution device, once the processing reaches a second one of the transfer processing blocks during the sequential execution of the processing blocks following the first transfer processing block, the second application execution device transmits a coordination end message that is a message including an identifier of the first transfer processing block and notifying of end of the coordination, to the first application execution device, and once the first application execution device receives the coordination start message, the first application execution device starts sequential execution from a processing block following the second transfer processing block.
YAMASAKI et al., from analogous art, teaches wherein once the processing reaches the first one of the transfer processing blocks during the sequential execution of the processing blocks of the application software, the first application execution device transmits a coordination start message that is a message including an identifier of the first transfer processing block and notifying of start of the coordination, to the second application execution device, once the processing reaches a second one of the transfer processing blocks during the sequential execution of the processing blocks following the first transfer processing block, to the first application execution device, and once the first application execution device receives the coordination start message, the first application execution device starts sequential execution from a processing block following the second transfer processing block (See ¶¶ [0126]-[0127], [0158], Teaches that Upon completion of all processing operations #3 to #5 in the second section, the server device 130 saves the current data in its stack and heap areas as a set of state data at checkpoint B. The server device 130 then sends the terminal device 110 a compressed version of the saved state data. The terminal device 110 now overwrites its stack and heap areas with the state data received from the server device 130 and then begins execution of the third section with its first processing operation #6. Referring to FIG. 12A, the illustrated request packet includes the following fields: “Probing Packet Identifier,” “Data Length,” “Transmit Time,” and “Data.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YAMASAKI et al. into the combination of Oka et al. and Kitayama et al. to delegate some of its processing tasks to another information processing apparatus (e.g., a server with a relatively high processing speed) in expectation that the latter apparatus will be able to provide the result faster than the former apparatus.
One of ordinary skill in the art would have been motivated because it allows one to delegate some of its processing tasks to another information processing apparatus (e.g., a server with a relatively high processing speed) in expectation that the latter apparatus will be able to provide the result faster than the former apparatus (See YAMASAKI et al. ¶ [0011]).
However, it does not expressly teach the second application execution device transmits a coordination end message that is a message including an identifier of the first transfer processing block and notifying of end of the coordination.
Lee, from analogous art, teaches the second application execution device transmits a coordination end message that is a message including an identifier of the first transfer processing block and notifying of end of the coordination (See ¶ [0110], Teaches that anchoring metadata 410 comprises an alphanumeric string (workflow ID) that may be interchangeably used by the hosting file system/operating system as a “process identifier” or “PID”; a “job identifier”; “job number”; etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combination of Oka et al. and Kitayama et al. and YAMASAKI et al. to organize metadata in a workflow-centric.
One of ordinary skill in the art would have been motivated because it allows one to organize metadata in a workflow-centric (See Lee ¶ [0003]).

As to claim 4, the combination of Oka et al. and Kitayama et al. and YAMASAKI et al. and Lee teaches the system according to claim 3 above. However, it does not expressly teach wherein the coordination end message includes an execution result until a processing block right before the second transfer processing block, and the first application execution device inputs the execution result to the processing block following the second transfer processing block.
YAMASAKI et al., from analogous art, teaches wherein the coordination end message includes an execution result until a processing block right before the second transfer processing block, and the first application execution device inputs the execution result to the processing block following the second transfer processing block (See ¶¶ [0126]-[0127], [0158], Teaches that Upon completion of all processing operations #3 to #5 in the second section, the server device 130 saves the current data in its stack and heap areas as a set of state data at checkpoint B. The server device 130 then sends the terminal device 110 a compressed version of the saved state data. The terminal device 110 now overwrites its stack and heap areas with the state data received from the server device 130 and then begins execution of the third section with its first processing operation #6. Referring to FIG. 12A, the illustrated request packet includes the following fields: “Probing Packet Identifier,” “Data Length,” “Transmit Time,” and “Data.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YAMASAKI et al. into the combination of Oka et al. and Kitayama et al. and YAMASAKI et al.  and Lee to delegate some of its processing tasks to another information processing apparatus (e.g., a server with a relatively high processing speed) in expectation that the latter apparatus will be able to provide the result faster than the former apparatus.
One of ordinary skill in the art would have been motivated because it allows one to delegate some of its processing tasks to another information processing apparatus (e.g., a server with a relatively high processing speed) in expectation that the latter apparatus will be able to provide the result faster than the former apparatus (See YAMASAKI et al. ¶ [0011]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and further in view of Dorado et al. (US 20170346690 A1).

As to claim 5, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the plurality of application execution devices form clusters that execute the same application software through coordination, and the information processing system includes a cluster management device that is an information processing apparatus communicably coupled with each of the plurality of application execution devices, wherein the cluster management device stores application execution device information that is information indicating the application execution device belonging to each of the clusters and transmits the application execution device information to each of the plurality of application execution devices.
Dorado et al., from analogous art, teaches wherein the plurality of application execution devices form clusters that execute the same application software through coordination, and the information processing system includes a cluster management device that is an information processing apparatus communicably coupled with each of the plurality of application execution devices, wherein the cluster management device stores application execution device information that is information indicating the application execution device belonging to each of the clusters and transmits the application execution device information to each of the plurality of application execution devices (See ¶¶ [0013], [0014], [0015], Teaches that the cluster configuration environment 100 includes a cluster configuration engine 102, a request manager 104, a workload manager 106, an optimization formula manager 108 communicatively connected to a formula database 110, a cluster manager 112 communicatively connected to a cluster performance database 114, and a configuration manager 116 communicatively connected to a configuration database 118. The example cluster configuration engine 102 is communicatively connected to an example communication bus 120, which is communicatively connected to one or more clusters 122. In the illustrated example of FIG. 1, three (3) example clusters are shown (e.g., Cluster A, Cluster B, Cluster C) for purposes of explanation and not limitation. The clusters 122 include a cluster distribution engine 123, such as an Apache Hadoop distribution, which may be distributed by any number of Hadoop vendors, such as Cloudera® (sometimes referred to as the Cloudera Distribution including Apache Hadoop (CDH)). The example request manager 104 determines whether a configuration request has occurred. For example, the system user may attempt to deploy a cluster for the purpose of executing a workload to meet one or more distributed computing objectives with input data. However, in some examples the system user does not yet have one or more target clusters because a workload analysis has not been performed. As described in further detail below, examples disclosed herein confirm whether candidate specifications of hardware (e.g., a candidate number of cores, a candidate amount of allocated memory, etc.) are sufficient in view of workload details. In response to a configuration request, the example cluster manager 112 determines whether one or more clusters are available by probing the example communication bus 120 for the example cluster distribution engine 123. If the example cluster manager 112 detects one or more available clusters 122 having any number of nodes 124 therein, the cluster manager 112 selects a candidate cluster and retrieves cluster resource details).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dorado et al. into the combination of Oka et al. and Kitayama et al. to determine appropriate cluster hardware configurations to allow such workloads to be executed in an optimized manner to avoid problems such as, for example, memory starvation.
One of ordinary skill in the art would have been motivated because it allows one to determine appropriate cluster hardware configurations to allow such workloads to be executed in an optimized manner to avoid problems such as, for example, memory starvation (See Dorado et al. ¶ [0012]).

As to claim 6, the combination of Oka et al. and Kitayama et al. and Dorado et al. teaches the system according to claim 5 above. Oka et al. further teaches wherein the application execution device information includes information in which communication information that is information indicating a location of the application execution device in the communication network and attribute information that is information written in the application software and identifying a location of the application execution device are associated with each other (See ¶ [0108], Teaches that Component Description contains a character string that describes the component. The description may read, for example, “Unique identifier,” “Host name,” “Representative IP address,” or “Server-to-server performance.”).

As to claim 7, the combination of Oka et al. and Kitayama et al. and Dorado et al. teaches the system according to claim 6 above. Oka et al. further teaches wherein the application software includes a description of the attribute information designating the second application execution device as a coordination destination, and the application execution device identifies the location of the application execution device as the coordination destination in the communication network by comparing the description with the application execution device information (See ¶ [0129], Teaches that process definitions include information about the order of execution of nodes in an automated flow. The analyzing unit 140 examines this information to extract nodes that can be executed successively by a single server, and puts them all into a single group.). 

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and Dorado et al. (US 20170346690 A1) and further in view of Gould et al. (US 10148498 B1).

As to claim 8, the combination of Oka et al. and Kitayama et al. and Dorado et al. teaches the system according to claim 6 above. However, it does not expressly teach wherein the cluster management device is communicably coupled with a client device that is an information processing apparatus operated by a user and accepts setting of the application execution device information from the user through the client device.
Gould et al., from analogous art, teaches wherein the cluster management device is communicably coupled with a client device that is an information processing apparatus operated by a user and accepts setting of the application execution device information from the user through the client device (See Col. 22 Ln. 33, Col. 4 Ln. 36, and Fig. 1, Teaches that the system receives from a user a selection of a backup policy to be associated with a workload. The cloud management system allows a user or customer 114 to provision and consume cloud resources and services).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gould et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment.
One of ordinary skill in the art would have been motivated because it allows one to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment (See Gould et al. Col. 2 Ln. 33).

As to claim 9, the combination of Oka et al. and Kitayama et al. and Dorado et al. and Gould et al. teaches the system according to claim 8 above. However, it does not expressly teach wherein the cluster management device examines error in contents of the application execution device information accepted from the user.
Gould et al., from analogous art, teaches wherein the cluster management device examines error in contents of the application execution device information accepted from the user (See Col. 16 Ln. 59, Teaches that The guiding of the user based on previous choices that the user made helps to reduce configuration errors).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gould et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. and Gould et al. to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment.
One of ordinary skill in the art would have been motivated because it allows one to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment (See Gould et al. Col. 2 Ln. 33).

As to claim 10, the combination of Oka et al. and Kitayama et al. and Dorado et al. and Gould et al. teaches the system according to claim 8 above. However, it does not expressly teach wherein the cluster management device transmits the stored application execution device information to the client device.
Gould et al., from analogous art, teaches wherein the cluster management device transmits the stored application execution device information to the client device (See Col. 8 Ln. 44, Teaches that forwarding results corresponding to the requests back to the requesting client).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gould et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. and Gould et al. to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment.
One of ordinary skill in the art would have been motivated because it allows one to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment (See Gould et al. Col. 2 Ln. 33).

As to claim 13, the combination of Oka et al. and Kitayama et al. and Dorado et al. teaches the system according to claim 6 above. However, it does not expressly teach wherein the cluster management device is communicably coupled with a client device that is an information processing apparatus operated by a user, receives the application software from the client device and stores the application software, and transmits the application software to the application execution device in response to a request for obtaining the application software transmitted from the application execution device.
Dorado et al., from analogous art, teaches receives the application software from the client device and stores the application software, and transmits the application software to the application execution device in response to a request for obtaining the application software transmitted from the application execution device (See ¶¶ [00015], [0029] Teaches that the example request manager 104 determines whether a configuration request has occurred. For example, the system user may attempt to deploy a cluster for the purpose of executing a workload to meet one or more distributed computing objectives with input data. Returning to the illustrated example of FIG. 4, the cluster manager 112 generates a first linking identifier 450 to indicate a cluster of interest (“Cluster A”) and an associated configuration version (“Configuration ver. 1”). Additionally, after one or more instances of cluster operation using this particular set of configuration settings, the example cluster manager 112 associates the first linking identifier 450 with corresponding performance snapshot information. In particular, the example cluster manager 112 associates the first linking identifier 450 with the first execution time 302 of the example performance snapshot comparison 300 of FIG. 3. Additionally, in the event an alternate configuration is applied to the cluster of interest, the example cluster manager 112 generates a second linking identifier 452 to indicate a cluster of interest (“Cluster A”) and an associated configuration version (“Configuration ver. 2”).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dorado et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. to determine appropriate cluster hardware configurations to allow such workloads to be executed in an optimized manner to avoid problems such as, for example, memory starvation.
One of ordinary skill in the art would have been motivated because it allows one to determine appropriate cluster hardware configurations to allow such workloads to be executed in an optimized manner to avoid problems such as, for example, memory starvation (See Dorado et al. ¶ [0012]).
However, it does not expressly teach wherein the cluster management device is communicably coupled with a client device that is an information processing apparatus operated by a user.
Gould et al., from analogous art, teaches wherein the cluster management device is communicably coupled with a client device that is an information processing apparatus operated by a user  (See Col. 4 Ln. 36, and Fig. 1, Teaches that the cloud management system allows a user or customer 114 to provision and consume cloud resources and services).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gould et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment.
One of ordinary skill in the art would have been motivated because it allows one to manage a cloud computing environment that may include multiple pieces of converged infrastructure equipment (See Gould et al. Col. 2 Ln. 33).

As to claim 14, the combination of Oka et al. and Kitayama et al. and Dorado et al. and Gould et al. teaches the system according to claim 13 above. However, it does not expressly teach wherein the cluster management device is communicably coupled with an application management device that is an information processing apparatus managing versions of the application software, and obtains the application software from the application management device and stores the application software.
Dorado et al., from analogous art, teaches wherein the cluster management device is communicably coupled with an application management device that is an information processing apparatus managing versions of the application software, and obtains the application software from the application management device and stores the application software (See ¶¶ [00015], [0029] Teaches that the example request manager 104 determines whether a configuration request has occurred. For example, the system user may attempt to deploy a cluster for the purpose of executing a workload to meet one or more distributed computing objectives with input data. Returning to the illustrated example of FIG. 4, the cluster manager 112 generates a first linking identifier 450 to indicate a cluster of interest (“Cluster A”) and an associated configuration version (“Configuration ver. 1”). Additionally, after one or more instances of cluster operation using this particular set of configuration settings, the example cluster manager 112 associates the first linking identifier 450 with corresponding performance snapshot information. In particular, the example cluster manager 112 associates the first linking identifier 450 with the first execution time 302 of the example performance snapshot comparison 300 of FIG. 3. Additionally, in the event an alternate configuration is applied to the cluster of interest, the example cluster manager 112 generates a second linking identifier 452 to indicate a cluster of interest (“Cluster A”) and an associated configuration version (“Configuration ver. 2”).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dorado et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. and Gould et al. to determine appropriate cluster hardware configurations to allow such workloads to be executed in an optimized manner to avoid problems such as, for example, memory starvation.
One of ordinary skill in the art would have been motivated because it allows one to determine appropriate cluster hardware configurations to allow such workloads to be executed in an optimized manner to avoid problems such as, for example, memory starvation (See Dorado et al. ¶ [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and Dorado et al. (US 20170346690 A1) and further in view of Sethumadhavan et al. (US 20200310837 A1).

As to claim 11, the combination of Oka et al. and Kitayama et al. and Dorado et al. teaches the system according to claim 6 above. However, it does not expressly teach wherein the cluster management device accepts registration of participation of a new application execution device in the cluster and transmits the application execution device information of the accepted application execution device to the other application execution device belonging to the cluster.
Sethumadhavan et al., from analogous art, teaches wherein the cluster management device accepts registration of participation of a new application execution device in the cluster and transmits the application execution device information of the accepted application execution device to the other application execution device belonging to the cluster (See ¶¶ [0124], [0031], Teaches that in response to receiving the certificate, storage cluster 904 is configured to redirect browser 902 to the initial login page, to provide a notification indicating that the cluster registration procedure was successful, and to establish bidirectional communications between storage cluster 904 and cloud service system 908. When a user associated with an enterprise registers a storage cluster with the cloud service system, the storage cluster may provide configuration information associated with the storage cluster to the cloud service system. The configuration information may include native user interface version information associated with the storage cluster. The cloud service system may store corresponding user interface code associated with each user interface version of the storage cluster.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sethumadhavan et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. to provide a native management interface of the indicated storage cluster.
One of ordinary skill in the art would have been motivated because it allows one to provide a native management interface of the indicated storage cluster (See Sethumadhavan et al. Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and Dorado et al. (US 20170346690 A1) and Sethumadhavan et al. (US 20200310837 A1) and further in view of Rao et al. (US 20130080559 A1).

As to claim 12, the combination of Oka et al. and Kitayama et al. and Dorado et al. and Sethumadhavan et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the cluster management device performs an existence confirmation on an application process that is a process executing the application software generated in the application execution device belonging to one of the clusters through the communication network, and once the existence of the application process of one of the application execution devices cannot be confirmed anymore, the cluster management device causes the application execution device to leave the cluster and notifies the other application execution device of the leaving of the application execution device from the cluster.
Rao et al., from analogous art, teaches wherein the cluster management device performs an existence confirmation on an application process that is a process executing the application software generated in the application execution device belonging to one of the clusters through the communication network, and once the existence of the application process of one of the application execution devices cannot be confirmed anymore, the cluster management device causes the application execution device to leave the cluster and notifies the other application execution device of the leaving of the application execution device from the cluster (See ¶ [0124], Teaches that If the failed heartbeat proposal has reached the predetermined threshold, at step 1408 the master cluster quorum manager determines that the cluster node is not active and removes the node from the ACN group).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rao et al. into the combination of Oka et al. and Kitayama et al. and Dorado et al. and Sethumadhavan et al. to coordinate the origination of and response to heartbeat proposals used to determine whether each of the nodes in the cluster are active.
One of ordinary skill in the art would have been motivated because it allows one to coordinate the origination of and response to heartbeat proposals used to determine whether each of the nodes in the cluster are active (See Rao et al. ¶ [0010]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 20140379100 A1) and Oka et al. (US 20100121984 A1) and further in view of Smith et al. (US 9639544 B1).

As to claim 17, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 16 above. However, it does not expressly teach includes a plurality of information processing apparatuses that are communicably coupled with the application execution devices, respectively, and update and manage the data list by a distributed processing method.
Smith et al., from analogous art, teaches includes a plurality of information processing apparatuses that are communicably coupled with the application execution devices, respectively, and update and manage the data list by a distributed processing method (See Col. 11 Ln. 38, Teaches that he servers in the server cluster creates (504) the database table based on the specification. The database table is distributed among each server of the server cluster according to a partition setting in a DDL statement creating the database table. Each server in the server cluster stores (506) a history of modification of a portion of the database table distributed to that server as table data in a queue of that server. The history includes events, and associated timestamps, of inserting data records into the database table and events, and associated timestamps, of changing data records in the database table. The queue of that server and data records of the database table that are distributed to that server are stored on a storage device of the one or more computers allocated to that server.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith et al. into the combination of Oka et al. and Kitayama et al. to manage very large tables, e.g., hundreds of terabytes (TB) each, beyond the scope of what is possible using conventional technologies of overflowing memory to local disk.
One of ordinary skill in the art would have been motivated because it allows one to manage very large tables, e.g., hundreds of terabytes (TB) each, beyond the scope of what is possible using conventional technologies of overflowing memory to local disk (See Smith et al Col. 1 Ln. 45).

As to claim 18, the combination of Oka et al. and Kitayama et al. teaches the system according to claim 16 above. However, it does not expressly wherein each of the application execution devices individually manages database coupling information that is information required for each application execution device to couple to the database.
Smith et al., from analogous art, teaches wherein each of the application execution devices individually manages database coupling information that is information required for each application execution device to couple to the database (See Col. 11 Ln. 38, Teaches that he servers in the server cluster creates (504) the database table based on the specification. The database table is distributed among each server of the server cluster according to a partition setting in a DDL statement creating the database table. Each server in the server cluster stores (506) a history of modification of a portion of the database table distributed to that server as table data in a queue of that server. The history includes events, and associated timestamps, of inserting data records into the database table and events, and associated timestamps, of changing data records in the database table. The queue of that server and data records of the database table that are distributed to that server are stored on a storage device of the one or more computers allocated to that server.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith et al. into the combination of Oka et al. and Kitayama et al. to manage very large tables, e.g., hundreds of terabytes (TB) each, beyond the scope of what is possible using conventional technologies of overflowing memory to local disk.
One of ordinary skill in the art would have been motivated because it allows one to manage very large tables, e.g., hundreds of terabytes (TB) each, beyond the scope of what is possible using conventional technologies of overflowing memory to local disk (See Smith et al Col. 1 Ln. 45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        6/15/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456